DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-5, claim 1 recites in line 3 ‘a control signal’, and in line 5 ‘a signal’.  It is unclear if these signals are the same or different.  That is, is the controller generating two different signals or is the controller generating one control signal that identifies a communication slot?  Please clarify.  Claims 2-5 do not cure the deficiencies of claim 1 and are rejected for similar reasons.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (2020/0127778), and further in view of  Li (2020/0221429; citations are to Provisional 62556070 filed on 8 September 2017).

Regarding claim 1, Zhuang discloses a communication apparatus for communicating with multiple terminal apparatuses by using multiple access schemes, the communication apparatus at least comprising:  (See Zhuang fig. 6; base station (e.g. communication apparatus; para. 24, fig. 1; multiple terminal devices)
a controller configured to generate a control signal; and (See Zhuang fig. 6; processor and memory (e.g. controller); fig. 1 step 101 base station determines configuration information (control information); para. 24; configuration information is delivered to terminals (e.g. a control signal; it is a signal sent and controls terminals))
a receiver configured to receive a signal from the terminal apparatus, (See Zuang fig. 1; step 103 uplink data is received from terminal apparatus; fig. 6 receiver)
wherein the controller generates a signal to identify a communication area that allows grant-free communication with the terminal apparatus, and  (See Zuang para. 15, 24; fig. 1 step 101; base station (using a controller) generates configuration information that identifies a grant-free transmission area and transmits to terminal)
methods of subcarrier allocation to be used in the communication area identified at least includes a method that uses CP-OFDM and a method that includes DFT-S-OFDM.  (See Zuang para. 16; subcarrier allocation using CP-OFDM or DFT-S-OFDM)
Zuang does not explicitly disclose wherein CP-OFDM is non-continuous allocation and DFT-S-OFDM is only continuous allocation and that the area in the spectrum is comprised of slots.  However, Li does disclose wherein CP-OFDM is non-continuous allocation and DFT-S-OFDM is only continuous allocation and that the area in the spectrum is comprised of slots.  (See Li table 3: Note right before para. 26; Note: for UL DFT-s-OFDM waveform, only contiguous allocation is used, and for UL CP-OFDM waveform, both contiguous and noncontiguous allocation may be used as the DL frequency resource allocation; para. 2, 18 slot allocation)  

	Regarding claim 2, Zhuang in view of Li discloses the communication apparatus according to claim 1, wherein an access scheme used in the communication slot performs an implicit notification to the terminal apparatus.  (See Zhuang para. 30; base station determines air interface transmission parameter and grant-free transmission area; para. 24; base station delivers config info to terminal; para. 16; transmission parameter includes DFT-S-OFDM or CP-OFDM (e.g. access scheme))

	Regarding claim 3, Zhuang in view of Li discloses the communication apparatus according to claim 2, wherein a method of the implicit notification includes notifying a method of the methods of subcarrier allocation. (See Zhuang para. 30; base station determines air interface transmission parameter and grant-free transmission area; para. 24; base station delivers config info to terminal; para. 16; transmission parameter includes DFT-S-OFDM or CP-OFDM (e.g. access scheme); sub carrier spacing (methods of subcarrier allocation))

	Regarding claim 4, Zhuang in view of Li discloses the communication apparatus according to claim 2, wherein a method of the implicit notification includes notifying a spreading code.  (See Zuang para. 20; codebook and spread spectrum sequence (e.g. together spreading code))

	Regarding claim 5, Zhuang in view of Li discloses the communication apparatus according to claim 1, wherein the multiple access schemes include DFT-S-OFDM and CP-OFDM. (See Zuang para. 16; subcarrier allocation using CP-OFDM or DFT-S-OFDM)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461